Citation Nr: 1740376	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-34 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for dyslexia.

2.  Entitlement to service connection for chronic traumatic encephalopathy.  

3.  Entitlement to service connection for right elbow with pain and arthritis.  

4.  Entitlement to service connection for tendonitis.  

5.  Entitlement to service connection for residuals of a right leg injury (also claimed as fracture and gash).

6.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

7.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for peritonitis.

9.  Entitlement to service connection for renal failure as secondary to HCV and associated disabilities.

10.  Entitlement to separate service connection for anxiety, panic attacks, motivation and mood disturbance with memory impairment.  

11.  Entitlement to separate service connection for chronic insomnia.  

12.  Entitlement to service connection for fatigue, vomiting, weight loss with nausea daily/near-constant. 

13.  Entitlement to service connection for malaise.  

14.  Entitlement to service connection for residuals of a right shoulder injury.

15.  Entitlement to service connection for a right hip condition.

16.  Entitlement to service connection for a skin condition, to include dermatitis.   

17.  Entitlement to service connection for right foot pain

18.  Entitlement to service connection for a left eye injury, including as secondary to HCV. 

19.  Entitlement to service connection for bilateral hearing loss.  

20.  Entitlement to service connection for tinnitus.  

21.  Entitlement to an effective date prior to July 23, 2012, for the grant of service connection for hepatitis C (HCV), status post cirrhosis, liver cancer and liver transplant.  

22.  Entitlement to an effective date prior to July 23, 2012, for the grant of service connection for bilateral lung carcinoma.  

23.  Entitlement to an effective date prior to July 23, 2012, for the grant of service connection for diabetes mellitus, Type I.  

24.  Entitlement to an effective date prior to July 23, 2012, for the grant of service connection for retinal vein occlusion.  

25.  Entitlement to specially adapted housing.  

26.  Entitlement to a special home adaption grant.  


REPRESENTATION

Appellant represented by:	James F. McElfresh, II, Agent


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to December 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2013, February 2015, May 2015, September 2015, May 2016 and July 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In the September 2013 rating decision, the RO denied entitlement to service connection for a liver condition (claimed as hepatitis C, cirrhosis, liver cancer and liver transplant); a right leg injury (also claimed as fracture and gash); a traumatic brain injury; a right shoulder injury; a right hip condition; dyslexia; PTSD; depression; peritonitis, peripheral neuropathy; a left eye injury; bilateral tinnitus; tendonitis and diabetes mellitus.  In October 2013 the Veteran filed a notice of disagreement with the denial of each condition but tendonitis.  The Veteran was provided with a statement of the case in October 2014 and perfected his appeal with an October 2014 VA Form 9.  

In the February 2015 rating decision, the RO denied entitlement to service connection for lung cancer, renal failure and retinal vein occlusion.  The Veteran filed a notice of disagreement in February 2015 and was provided with a statement of the case in April 2015.  The Veteran perfected his appeal with a May 2015 VA Form 9.  

In the May 2015 rating decision, the RO denied entitlement to service connection for bilateral hearing loss.  The Veteran filed a notice of disagreement in June 2015.  

In a July 2015 decision, the Board granted entitlement to service connection for HCV, status post cirrhosis, liver cancer and liver transplant; service connection for retinal vein occlusion; service connection for diabetes mellitus and service connection for lung cancer.  The Board remanded the other issues on appeal at the time for further development.  

The September 2015 rating decision implemented the Boards grant of service connection for bilateral lung carcinoma; hepatitis C status post cirrhosis, liver cancer and liver transplant; diabetes mellitus, Type I; and retinal vein occlusion and assigned an effective date of July 23, 2012.  

In September 2015 the Veteran was issued a statement of the case for the issue of service connection for bilateral hearing loss.  The Veteran perfected his appeal with an October 2015 VA Form 9.  
In October 2015 the Veteran filed a notice of disagreement with the September 2015 rating decision regarding the effective dates assigned.  

In the May 2016 rating decision, the RO denied an earlier effective date for the grant of service connection for bilateral lung carcinoma; hepatitis C status post cirrhosis, liver cancer, liver transplant; diabetes mellitus, Type I; and retinal vein occlusion.  The RO also denied entitlement to service connection for anxiety, panic attacks, motivation, mood disturbance with memory impairment; chronic insomnia; chronic traumatic encephalopathy; dermatitis; fatigue, vomiting, weight loss with nausea daily/near-constant; malaise, upper right quadrant pain; right foot pain; and right knee pain.  The RO also continued the denials of service connection for right elbow with pain and arthritis and service connection for tendonitis.  The Board notes that the claims of service connection for right elbow with pain and arthritis and service connection for tendonitis are original claims under 38 C.F.R. § 3.156(b).  In May 2016, the Veteran filed a notice of disagreement with the denial of an earlier effective date for hepatitis C.  The Veteran also disagreed with the denial of entitlement to service connection for malaise; chronic traumatic encephalopathy; anxiety, panic attacks, motivation and mood; chronic insomnia; fatigue, nausea; right knee disorder; right foot disorder; tendonitis; right elbow disorder; and dermatitis.  

In the July 2016 rating decision, the RO denied entitlement to specially adapted housing and entitlement to special home adaptation.  The Veteran filed a notice of disagreement in August 2016.  

In a November 2016 rating decision, the RO granted service connection for depression.  Therefore the issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In a January 2017 rating decision, the RO granted service connection for peripheral neuropathy of the right and left foot.  Therefore the issue is no longer before the Board.  Id.  

In January 2017 the Veteran was provided with a statement of the case regarding the denial of entitlement to special adapted housing and a special home adaption grant.  The Veteran was also provided a statement of the case regarding the effective date for service connection of hepatitis C (HCV), status post cirrhosis, liver cancer, liver transplant and the denial of service connection for anxiety, panic attacks, motivation, mood disturbance with memory impairment; chronic insomnia; chronic traumatic encephalopathy; dermatitis, fatigue; vomiting, weight loss with nausea daily/near-constant; malaise; right foot pain; right elbow with pain and arthritis and tendonitis.  The Veteran perfected the appeal with January 2017 and February 2017 VA Form 9s. 

As will be discussed further below, the Veteran has not yet been provided with a statement of the case for his disagreement with the effective date of service connection for bilateral lung carcinoma; diabetes mellitus, Type I; and retinal vein occlusion.  

The Board acknowledges that the Veteran filed a claim for service connection for dermatitis.  However, based on the diagnoses of record, the Board has recharacterized the issue as seen on the title page.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Legacy content Manager Documents reveals VA treatment records dated January 1999 to December 2016.  

The issues of entitlement to service connection for a skin condition, right foot pain, left eye injury, bilateral hearing loss and tinnitus and entitlement to earlier effective dates for the grant of service connection for bilateral lung carcinoma, diabetes, and retinal vein occlusion are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of dyslexia.

2.  The Veteran does not have a current diagnosis of chronic traumatic encephalopathy.

3.  The Veteran does not have a current diagnosis of a right elbow disability.  

4.  The Veteran does not have a current diagnosis of tendonitis.  

5.  The Veteran does not have a current diagnosis of residuals of a right leg injury.  

6.  The Veteran does not have a current diagnosis of residuals of a TBI.  

7.  The Veteran does not have a current diagnosis of PTSD. 

8.  The Veteran does not have a current diagnosis of peritonitis.  

9.  The Veteran does not have a current diagnosis of renal failure.  

10. The Veteran's symptoms of anxiety, panic attacks, motivation and mood disturbance with memory impairment have been medically attributed to his service-connected depressive disorder.    

11.  The Veteran's symptoms of chronic insomnia have been medically attributed to his service-connected depressive disorder.    

12.  There is no medical diagnosis of a current separate underlying disability manifested by symptoms of fatigue, vomiting, weight loss with nausea daily/near-constant. 

13.  There is no medical diagnosis of a current separate underlying disability manifested by symptoms of malaise.  

14.  The Veteran's right shoulder disability did not manifest during or as a result of active military service. 

15.  The Veteran's right hip condition did not manifest during or as a result of active military service. 

16.  The Veteran's informal claim for entitlement to service connection for hepatitis C was received on July 23, 2012; no communication received prior to on July 23, 2012, can be reasonably construed as a claim, formal or informal, for this disability.

17.  The Veteran's permanent and total disability is not due to the loss, or loss of use, of both lower extremities; blindness in both eyes; the loss or loss of use of one lower extremity together with residuals of organic disease or injury; the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity; the loss or loss of use of both upper extremities; full thickness or subdermal burns; or ALS.  

18.  The Veteran's permanent and total disability is not shown to include the anatomical loss or loss of use of both hands; be due to deep partial thickness burns; is due to full thickness or subdermal burns; is due to residuals of an inhalation injury; the Veteran is not shown to have any disability that is due to blindness in both eyes, having central acuity of 20/200 or less in the better eye.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for dyslexia have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for chronic traumatic encephalopathy have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for a right elbow disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for tendonitis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for service connection for residuals of a TBI have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

6.  The criteria for service connection for residuals of a right leg injury have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

7.  The criteria for service connection for peritonitis have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

8.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

9.  The criteria for service connection for renal failure have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

10.  The criteria for separate service connection for anxiety, panic attacks, motivation and mood disturbance with memory impairment have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.14 (2016). 

11.  The criteria for service connection for fatigue, vomiting, weight loss with nausea daily/near-constant have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

12.  The criteria for service connection for malaise have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

13.  The criteria for separare service connection for chronic insomnia have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.14 (2016). 

14.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

15.  The criteria for service connection for a right hip condition have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

16.  The criteria for an effective date earlier that July 23, 2012, for the grant of service connection for hepatitis C have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

17.  The criteria for specially adapted housing have not been met.  38 U.S.C.A.  §§ 2101, 5017 (West 2014); 38 C.F.R. §§ 3.809 (2016).  

18.  The criteria for special home adaption grant have not been met.  38 U.S.C.A.  §§ 2101, 5017 (West 2014); 38 C.F.R. §§ 3.809 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  Here, neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, Veteran has not identified any post-service records that have not been requested or obtained.  

A July 2013 Request for Information shows that the Veteran's service treatment records are fire-related and copies of all available service treatment records were mailed.  The Veteran was notified of this by way of a September 2013 correspondence.  In such cases, where service treatment records have been lost or destroyed through no fault of the veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis in this case has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In regards to his claims for service-connection, the Veteran was afforded VA examinations in October 2016, November 2016 and December 2016.  The Board notes that in a January 2017 statement, the Veteran's representative took issue with the VA examinations of record.  The representative appears to be stating that the VA examiners did not provide rationales or properly apply the benefit of the doubt doctrine.  However, the Board finds that the VA examination reports are adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board also finds that the representative's arguments amount to disagreements with the conclusions reached by the VA examiners and do not raise any substantive issues with the adequacy of the examinations.  

The Board notes that the Veteran has not been provided a VA examination in regards to his claims for dyslexia, chronic encephalopathy, a right elbow disability and tendonitis.  However, a VA examination is not needed in every case.  In McLendon v. Nicholson the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2), 38 C.F.R. § 3.159 (c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  Id.  at 83.

In this case, as will be discussed further below, there is no competent and credible medical evidence of record that the Veteran has a current diagnosis of dyslexia, chronic encephalopathy, a right elbow disability and tendonitis.  Instead, the only evidence of record that the Veteran has such diagnoses or that they are related to service are the general conclusory lay statements of records, which do not meet the low threshold of an indication that the claimed disability is due to service.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran and rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Therefore, the Board finds that a remand to obtain a VA examination for these issues is not necessary.

The Board also finds that that the RO has substantially complied with the July 2015 Board remand directives which included obtaining outstanding VA treatment records and verifying the Veteran's dates of training during her service in the Navy Reserve.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection 

General Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303 (a) (2016). 

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
Dyslexia, Chronic Encephalopathy, Right Elbow and Tendonitis 

The Veteran contends that he has dyslexia, chronic encephalopathy, a right elbow disability and tendonitis that are related to his military service.  Specifically, in an October 2014 statement, the Veteran reported that as a paratrooper he sustained repeated injuries, to include in relevant part, head trauma, and elbow contusions.  

The Veteran's December 1968 separation report of medical examination shows that the Veteran's clinical evaluation was noted as normal.  The Veteran's head, face, neck and scalp, spine and other musculoskeletal, lower extremities, upper extremities, psychiatric and neurologic were noted as normal.  

VA treatment records dated August 1997 to December 2016 are absent of any complaints, treatment or diagnosis of dyslexia, chronic encephalopathy, a right elbow disability or tendonitis.  

Private treatment records dated October 2008 to July 2016 are absent of any complaints, treatment or diagnosis of dyslexia, chronic encephalopathy, a right elbow disability or tendonitis.  

In October 2014, the Veteran submitted an April 1958 article about an incident in which five paratroopers died and 137 were injured during a parachute maneuver.  The article noted that the 101st Airborne Division was included.  The Veteran's name was not included on the partial list of those injured.  

Based on the above, the Board finds that the evidence of record is against a finding that the Veteran has a current diagnosis of dyslexia, chronic encephalopathy, a right elbow disability and tendonitis.  

The only evidence of record that the Veteran has a current diagnosis is the lay assertions of record.  However, the diagnosis of dyslexia, chronic encephalopathy, a right elbow disability and tendonitis falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms any opinion regarding whether he has currently diagnosed disabilities requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the lay assertions of record that the Veteran currently has diagnosed dyslexia, chronic encephalopathy, a right elbow disability and tendonitis.  

In regards to the Veteran's reported right elbow pain, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitutes a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

The Board also notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Right Leg, TBI, PTSD, Peritonitis and Renal Failure

The Veteran contends that he has a right leg disability, residuals of a TBI, PTSD, peritonitis and renal failure that are due to his military service and/or his service-connected hepatitis C.  See October 2013 notice of disagreement; see also October 2014 VA Form 9.  

The Veteran's December 1968 separation report of medical examination shows that the Veteran's head, face, neck and scalp; lower extremities; spine and other musculoskeletal; psychiatric; neurologic; abdomen and viscera, anus and rectum and G-U system were normal.  The Veteran's urinalysis was also noted as normal.  

VA treatment records dated August 1997 to December 2016 are absent of any complaints treatment or diagnosis of residuals of a TBI, PTSD, peritonitis or renal failure.  An April 1999 VA treatment record shows that the Veteran reported right knee pain.  An August 2002 VA treatment record shows that the Veteran was scheduled for a Gastroenterology clinic appointment due to hepatitis C but no diagnoses were given.  A November 2009 VA treatment record shows that the Veteran reported headaches in response to past use of Viagra.  The Veteran otherwise denied headaches.  

Private treatment records dated October 2008 to July 2016 are absent of any complaints treatment or diagnosis of a right leg disability, PTSD or peritonitis.  

An October 2008 private treatment record shows that the Veteran was diagnosed with acute renal failure secondary to hypertension/hypovolemia with a combination of hepatorenal syndrome.  

In a September 2012 statement, the Veteran reported that in 2008 he was hospitalized for acute renal failure secondary to hepatitis C.  

In an October 2014 statement the Veteran reported that as a paratrooper he sustained repeated injuries including, in relevant part, right leg trauma and head trauma.  The Veteran reported that near the end of his service he was put on light duty for the fracture to his right leg sustained in a parachute landing fall.  He reported that he was sent to the mess hall to serve meals to doctors and officers and he remained there until his discharge.  

In October 2014, the Veteran submitted an April 1958 article about an incident in which five paratroopers died and 137 were injured during a parachute maneuver.  The article noted that the 101st Airborne Division was included.  The Veteran's name was not included on the partial list of those injured.  

The Veteran was afforded a VA neuro TBI examination in October 2016.  The examiner diagnosed concussion with an unknown date of diagnosis and headaches with an unknown date of diagnosis.  The Veteran reported that in 1958, when he was parachutist, he was involved in an accident in which he had a loss of consciousness and woke up in the hospital.  He also stated he was dazed a couple of times, but did not see a physician.  The Veteran also reported that they had had headaches since sometime in 1950.  The examiner noted that review of the Veteran's file indicates that his service treatment records are unavailable due to no fault on the part of the Veteran.  The examiner noted that the Veteran's report of medical examination from December 3, 1958, was present.  The examiner noted that there were no check marks under any category.  The examiner noted the Veteran's October 2014 statement.  The examiner also noted the 1958 newspaper article.  The examiner noted that there was a November 20, 2015, treatment record from Dr. J that showed the Veteran denied headache.  The examiner noted that the record noted the Veteran's history of peripheral neuropathy, liver transplant secondary to hepatitis C and Dupuytren contractures in his arms bilaterally.  The examiner noted that it also listed the Veteran's hypothyroidism and hemochromatosis as well as lung cancer and loss of left eye sight secondary to ocular occlusion.  The examiner concluded that given the absence of records combined with the affidavit and the newspaper article from 1958, it was at least as likely as not that the Veteran suffered a traumatic brain injury in 1958.  The examiner also concluded that given the report of medical examination from 1958 with no notations, there did not appear to be any definitive sequela of that injury.  The examiner also concluded that the Veteran's headaches were less likely as not secondary to TBI given the report of medical examination noted above and the November 2015 note from Dr. J.

In November 2016 the Veteran was afforded a VA knee and lower leg condition examination.  The examiner diagnosed tibia and/or fibula fracture from 1958.  The Veteran reported he "had accident in 1958 in parachute fall and cracked right leg and cracked teeth, had concussion and injured right hip and right shoulder.  Woke up in Hospital in Military Base in Kentucky.  Put right leg in cast.  Few weeks in hospital then sent back to division.  Left military in 1958"  The Veteran reported that he did well for a while and around 20 years prior he sought care at the VAMC.  The Veteran reported that the right knee constantly hurts.  The examiner explained that even though Veteran reported right lower extremity fracture while in service in 1958, there was no ongoing sequela found for the condition and it was resolved.  The examiner also noted that the current complaints of the knee condition did not correlate to the previous fracture as no arthritis or sequela of the condition found per imaging or exam.  The examiner concluded that therefore the diagnosis was right lower extremity fracture - resolved without residual.  

The examiner also noted that the first medical records for the right knee condition were found in 1999, 41 years after service.  The examiner noted that the next medical record found was an April 2006 mental health note that show the provider noted "Pt fell over guard that was put up to keep baby out of one area of house, is in pain and taking ibuprofen".  The examiner noted that extensive record review from 1999 to 2010 was without complaints of knee condition and the Veteran stated he continued to work.  The examiner noted that 2016 x-rays of the right knee and tib/fib were without depiction of fracture ongoing or abnormal healing to joint.  The examiner noted that there was no arthritis or joint space narrowing found in the current 2016 x-rays, which would be expected findings with an injury to the right knee/lower leg.  The examiner noted that the diagnosis given was right leg fracture resolved without residuals.  The examiner also noted "moderately extensive arterial vascular calcifications", the Veteran's history of extraneous factors for pain including liver transplant with anti-rejection medications, hepatitis medications/interferon in the past causing peripheral neuropathy, vascular complications and currently and no documentation of chronicity of right knee/lower leg pathology, it was less likely the Veteran's current complaints of right knee/lower leg pain is causally or etiologically related to the Veteran's military service, including parachute jumps.

The Veteran was provided a VA mental disorders examination in November 2016.  The examiner diagnosed depressive disorder.  The writer found that the Veteran did not meet the criteria for PTSD.  The examiner noted that the Veteran did experience a life-threatening accident and injury while he served on active duty when he was dragged after jumping in high winds resulting in a traumatic brain injury as well as fractures.  The examiner explained that since the Veteran likely suffered posttraumatic amnesia, he does not have re-experiencing and therefore does not meet criteria for PTSD.  The examiner noted that the Veteran does suffer from depression and anxiety is frequently an additional symptom of depression but the writer believes it is more likely than not that his depression and anxiety are related to his reaction to his service-connected medical illnesses

In December 2016 the Veteran was afforded a VA hepatitis, cirrhosis and liver conditions examination.  The examiner concluded that there was no evidence of peritonitis, therefore there was no diagnosis.  The examiner noted that there was no diagnosis of peritonitis found.  The examiner explained that the Veteran's physical impairment appears more related to his orthopedic conditions than anything else.  

The Veteran was afforded a VA kidney conditions examination in December 2016.  The examiner diagnosed hematuria and remote history renal failure, resolved without residuals.  The examiner noted "I have had a kidney stone back in 2012 & was given toradol.  No prior history of chronic kidney disease found on labs.  Stone passed on its own, & current labs show evidence of hematuria with complaints of back x 3-4 wks & R upper abdominal pain getting worse for similar duration."  The examiner concluded that the condition claimed was less likely than not proximately due to or the result of the Veteran's service connected condition.  The examiner explained that there was no evidence throughout the records of renal failure or labs conclusive thereof since 2008, which at the time appears attributed to hypovolemia and resolved without residuals.  The examiner stated that therefore there was no current diagnosis thereof.  The examiner noted that the Veteran had unrelated hematuria of unknown etiology which was new and he was sent to the ER for a presumed kidney stone, which was not found.  The examiner explained that this condition again is of unknown etiology and will require further specialist work up following ER visit today.

In January 2017 the Veteran submitted several articles regarding parachute injuries and TBI and brain trauma.  

Based on the above, the Board finds that the evidence of record is against a finding that the Veteran has a current diagnosis of residuals of a right leg injury, residuals of a TBI, PTSD, peritonitis or renal failure.

Again, the only evidence of record that the Veteran has current diagnoses is the lay assertions of record.  However, the diagnosis of residuals of a right leg injury, residuals of a TBI, PTSD, peritonitis and renal failure falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms any opinion regarding whether he has currently diagnosed disabilities or the etiologies of his symptoms requires medical expertise that the Veteran has not demonstrated.  See Jandreau, 492 F. 3d 1372, 1376.  As such, the Board assigns no probative weight to the lay assertions of record that the Veteran currently has diagnosed residuals of a right leg injury, residuals of a TBI, PTSD, peritonitis or renal failure.

Instead the Board finds the October 2016, November 2016 and December 2016 VA examination reports to be highly probative to the issues at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the November 2016 and December 2016 VA opinions were provided by VA medical professionals who possess the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA opinion is shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation.  The opinion is also shown to be consistent with the other medical evidence of record that is absent of diagnoses of residuals of a right leg injury, residuals of a TBI, PTSD and peritonitis.  The December 2016 VA examiner also reconciled the previous diagnosis of renal failure with current clinical findings.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  The Board thus finds that the November 2016 and December 2016 opinions are dispositive of the whether the Veteran has a current disability.  

In regards to the Veteran's reported right knee pain, the Board again notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitutes a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. 282, 285.

The Board acknowledges the internet articles submitted by the Veteran.  However, the Board finds that the internet articles alone do not outweigh the more probative VA medical examinations which show that this particular Veteran does not have diagnoses of the claimed disabilities.  

The Board also acknowledges that the December 2016 VA examiner concluded that the Veteran had unrelated hematuria of unknown etiology.  However, the evidence of record does not indicate that the hematuria is related to the Veteran's military service or to any of his service-connected disabilities.  Therefore, further consideration is not warranted.  

Again, "in the absence of proof of a present disability, there can be no valid claim."  Brammer, 3 Vet. App. 223, 225.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Gilbert, 1 Vet. App. 49, 53-56.  




Anxiety and Chronic Insomnia

The Veteran contends that he has anxiety, panic attacks, motivation and mood disturbance with memory impairment and chronic insomnia that are related to his military service and/or his service connected disabilities.  

The Veteran's December 1968 separation report of medical history shows that the Veteran's psychiatric was noted as normal.  

VA treatment records dated August 1997 to December 2016 show that the Veteran was prescribed medication for anxiety and treated for insomnia.  A February 2001 VA treatment records shows that the Veteran was diagnosed with adjustment disorder, mixed anxiety and depressed mood.  A July 2010 VA treatment record shows that the Veteran was diagnosed with depressive disorder, NOS with anxiety due to interferon treatment.  

The Veteran was provided a VA mental disorders examination in November 2016.  The examiner diagnosed depressive disorder.  The examiner noted that the Veteran suffered from depression and anxiety is frequently an additional symptom of depression.  The examiner stated that it was more likely than not that the Veteran's depression and anxiety was related to his reaction to his service-connected medical illnesses.  The examiner noted that the Veteran had the symptoms of depressed mood; anxiety; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; impairment of short- and long-term memory; and disturbances of motivation and mood.  

In a November 2016 rating decision, the RO granted service connection for depressive disorder and assigned a 50 percent evaluation.  The RO noted that the 50 percent evaluation assigned considered the symptoms of anxiety, panic attacks, motivation and mood disturbance, chronic sleep impairment and memory impairment.   

In sum, the Veteran's anxiety, panic attacks, motivation and mood disturbance with memory impairment and chronic insomnia have been attributed to the Veteran's service connected depressive disorder and have been used to assign a disability rating.  The Board notes that the evaluation of the same manifestations under different diagnoses, or "pyramiding", is precluded by 38 C.F.R. § 4.14 (2016).  As the symptoms claimed are associated with an already-service-connected disability, an award of service connection for these symptoms, on any basis, is likewise precluded.

The legal authority governing eligibility for VA benefits is clear and specific, and the Board is bound by such authority.  As, on these facts, awarding service connection for the Veteran's anxiety, panic attacks, motivation and mood disturbance with memory impairment and chronic insomnia is legally precluded, this aspect of the appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Fatigue and Malaise

The Veteran contends that he has fatigue, vomiting, weight loss with nausea daily/near-constant and malaise that are related to his military service and/or his service-connected disabilities.  

The Veteran's December 1968 separation report of medical examination shows that the Veteran's abdomen and viscera, anus and rectum and G-U system were noted as normal.  

VA treatment records dated August 1997 to December 2016 show that the Veteran was treated for fatigue and nausea.  An August 2002 VA treatment record shows that the Veteran was scheduled for a Gastroenterology clinic appointment due to hepatitis C but no diagnosis was given.  An October 2002 VA treatment record shows that the Veteran was treated for malaise.  A December 2002 VA treatment record shows that the Veteran was treated for stomach pain.  

The Veteran was afforded a VA hepatitis and other liver conditions examination in December 2016.  The examiner noted that the Veteran did not have any incapacitating episodes of fatigue, malaise, nausea, vomiting, anorexia, arthralgia, or right upper quadrant pain due to his liver condition in the prior 12 months. 

The Board notes that fatigue, vomiting, weight loss with nausea daily/near-constant and malaise are symptoms and not separate disabilities.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 685, 1075, 1097, 1233, 2072, 2079 (32nd ed. 2012).  The Board acknowledges the October 2008 diagnosis of esophageal conditions, diarrhea secondary to lactulose use.  However, the most competent and credible evidence of record does not show that the Veteran's vomiting, weight loss with nausea daily/near-constant and malaise has been medically associated with a disability that is not already service-connected or that separately meets the requirements for service connection.  Therefore, service connection for vomiting, weight loss with nausea daily/near-constant and malaise is not warranted.  See Brammer, supra; see also Sanchez-Benitez, supra.

Right Shoulder and Right Hip

The Veteran contends that his right shoulder and right hip disabilities are due to an in-service parachute accident.  See October 2014 VA Form 9; see also October 2014 Veteran statement.  

The Veteran's December 1968 separation report of medical examination shows that the Veteran's upper extremities, lower extremities and spine and other musculoskeletal were noted as normal.  

An August 1997 VA x-ray impression was bilateral minimal AC joints, otherwise unremarkable shoulders.  An October 1997 VA treatment record shows that the Veteran was diagnosed with degenerative joint disease of the shoulder.  An April 1999 VA treatment record shows that the Veteran was treated for hip pain.  

In October 2014, the Veteran submitted an April 1958 article about an incident in which five paratroopers died and 137 were injured during a parachute maneuver.  The article noted that the 101st Airborne Division was included.  The Veteran's name was not included on the partial list of those injured.  

The Veteran was afforded a VA shoulder examination in November 2016.  The examiner diagnosed right AC joint arthritis.  The Veteran reported the 1958 parachute incident and that he injured his right shoulder.  The Veteran reported that he left the military in 1958 and he did well until about 20 years prior when he sought care at the VAMC.  The examiner concluded that it was less likely than not that the Veteran's right shoulder disability was incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted the 1958 newspaper article and the Veteran's report of his right leg injury.  The examiner also noted that the Veteran reported that he injured his right shoulder with no treatment.  The examiner noted that the Veteran reported no shoulder problem until approximately 20 years later when he sought treatment at the VAMC.  The examiner noted the 1997 right shoulder x-ray.  The examiner also noted that for 39 years after service, the Veteran's occupation was a barber performing constant bilateral upper extremity employment.  The examiner noted the Up-to-Date data base reports "the AC joint is subject to inflammation from repetitive motion and stress, particularly activities involving an outstretched arm moving across the body.  As an example, an athlete may develop AC joint arthralgia after adding overhead lifts or cross-body pulley exercises to a strength training routine.  With low grade inflammation, the patient may have mild or moderate symptoms and pain when provocative AC maneuvers are performed, but few or no findings with diagnostic imaging."  The examiner noted that the Veteran currently was tender to superior aspect over AC joint and correlates to diagnosis of mild AC joint OA found in the pattern of pain produced by irritation of the acromioclavicular joint and the subacromial space.  The examiner noted that Gerber C, Galantay RV, Hersche O.J Shoulder Elbow Surg. 1998;7(4): 352 suggests "The patient with a painful acromioclavicular (AC) joint often complains of focal shoulder pain, and when asked to point to the most painful spot typically indicates the top of the shoulder.  However, pain arising from the AC joint may be more generalized since the joint is innervated by branches of both the axillary and lateral pectoral nerves."  The examiner noted that the Veteran's findings in 1997, 19 years after service were mild and imaging in 2016 continues to depict mild findings.  The examiner explained that this does not correlate to separation of shoulder or acute pathology that would have been found with significant injury to the shoulder and is actually mild pathology for the Veteran's age.  The examiner stated that therefore the weight of the medical literature along with physical exam and report of injury is against a relationship that the disorder is causally or etiologically related to the Veteran's military service, including parachute jumps.  

The Veteran was provided with a VA hip and thigh examination in November 2016.  The examiner diagnosed right trochanteric pain syndrome.  The Veteran reported the 1958 parachute incident.  The Veteran reported that he left the military in 1958 and he did well until about 20 years prior when he sought care at the VAMC.  The examiner concluded that it was less likely than not that the Veteran's right hip disability was incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted the 1958 newspaper article and the Veteran's report of his right leg injury.  The examiner noted that the Veteran's current diagnosis was greater trochanteric pain syndrome with recent imaging without arthritis found.  The examiner noted that expected findings would be fracture or joint space narrowing, which was not found per imaging.  The examiner noted that the "risk factors for greater trochanteric pain syndrome (GTPS) include female gender, obesity, knee pain, iliotibial band tenderness, and low back pain.  Other conditions associated with GTPS include scoliosis; a leg length discrepancy; articular conditions of the hip, knee, and foot; and painful foot disorders such as plantar fasciitis, Achilles tendinopathy, a bunion, a Morton's neuroma, or a callus".  The examiner noted that this was found in Greater trochanteric pain syndrome: defining the clinical syndrome. Fearon AM, Scarvell JM, Neeman T, Cook JL, Cormick W, Smith PN. Br J Sports Med. 2013 Jul; 47(10):649-53. Epub 2012 Sep 14.  The examiner noted that the Veteran was positive for plantar fasciitis, painful foot disorders including peripheral neuropathy from medications and low back pain.  The examiner also noted that there was no hip degeneration found on imaging that would be found with parachute jumping in service 56 years ago.  The examiner stated that therefore, the current diagnosis of GTPS was less likely than not causally or etiologically related to the Veteran's military service, including parachute jumps and/or sequela of injury in 1958 while in service.  

Based on the above, the Board finds that the most competent and credible evidence of record is against a finding of service connection for a right shoulder disability or a right hip disability.  .  

In this regards, the Board finds the November 2016 VA examination report to be highly probative to the issue at hand.  Here, the November 2016 VA opinion was provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA opinion is shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation.  The examiner also addressed why the Veteran's current disabilities were not related to his military based on the current severity and imaging reports.  The Board thus finds the November 2016 opinion to be dispositive of the nexus question in this case.  

The Board acknowledges the Veteran's assertions that his right shoulder and right hips disabilities are related to his military service.  However, again, while the Veteran is competent to report his symptoms, any opinion regarding whether his currently diagnosed right shoulder and right hips disabilities are related to his military, to include an in-service parachute accident, involves a complicated medical question that requires medical expertise, including expertise in the musculoskeletal system.  See Jandreau, supra.  As such, the Board assigns no probative value to the Veteran's assertions that his right shoulder and right hips disabilities are in any way related to his military service.

In regard to continuity of symptoms, right trochanteric pain syndrome is not an enumerated condition under 38 C.F.R. § 3.309 (a) but right AC joint arthritis is an enumerated condition.  However, the Veteran does not contend and the evidence of record does not show that he has suffered from chronic symptoms since service or that his right shoulder and right hip disabilities manifested to a compensable degree within a year of separation.  Instead, the Veteran has reported that he did not have any problems until 20 years after discharge from service.  Therefore, such consideration based on presumptive service connection or continuity of symptomatology is not warranted.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  Gilbert, supra.

Earlier Effective Date

The Veteran contends that he is entitled to an effective date earlier that July 23, 2012, for the grant of service connection for hepatitis C.  Specifically, in an April 2017 statement, the Veteran asserted that his request for military records dated July 6, 1990, showed his intent to file an informal/inferred claim.  The Veteran also asserted his communications and actions to the Veterans Administration identify the benefits sought.  The Veteran asserted that his requests were set aside and he was informed by the VA that his records had been destroyed by fire at the National Personal Records Center on July 12, 1973.  The Veteran reported that no duplicate copies of these records were ever maintained.  The Veteran asserted that despite the duty to assist, the VA repeatedly ignored his injuries and his requests for assistance to establish a claim of service connected injury and benefits.   The Veteran reported that he was told he could not get benefits because his records were lost in the fire.  The Veteran reported that the VA repeatedly told him "we can't help you.  Your records were lost in a fire."  The Veteran asserted that his communications with the VA clearly indicate his intent to apply for benefits under the laws administered by the Department, and identify the benefits sought.  

Generally, except as otherwise provided, the effective date of an award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  For service connection, the effective date will be the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service.  38 C.F.R. § 3.400 (b)(2).  The Board notes that VA has amended the regulations pertaining to filing claims on standard VA forms.  However, these amendments do not apply to the Veteran's case given the timing of the claims.

A "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p).  The "date of receipt" of a claim means the date on which the claim was received by VA, except as to specific provisions for claims received in the State Department (§ 3.108), the Social Security Administration, or the Department of Defense as to initial claims filed at or prior to separation.  38 C.F.R. § 3.1(r). 

In this case, the Veteran's December 1968 separation report of medical examination shows that the Veteran's clinical evaluation was noted as normal.  

A July 1999 VA treatment record shows that Hep C testing was positive.  

In a correspondence received July 23, 2012 the Veteran's representative stated, "I intend to file a claim for SC (compensation).  I also intend that my client's claim for compensation include all disabilities or medical conditions that he has.  I request that the VA determine what the Veteran's disabilities or medical conditions are and then decide whether he is entitled to SC for each of these disabilities".  

On September 8, 2012, the Board received a June 6, 1990, SF 180 request pertaining to military records.  The Veteran noted that the purpose for which the documents are needed were for VA Benefits and VA medical care.  

On September 8, 2012, the VA received an October 17, 1990, negative response from NPRC.  

On September 8, 2012, the VA received an October 1, 1997, NA Form 13075 questionnaire about military service.  

On September 11, 2012, the Veteran filed a formal claim for, in relevant part, hepatitis C.  

In a September 2012 statement, the Veteran reported that soon after his discharge he became sick and jaundiced.  He reported that he was treated at San Francisco General Hospital and was diagnosed with non-A, non B, hepatitis which is now recognized as hepatitis C.  The Veteran also reported that he was diagnosed with HCV in 1997 at the Prescott, Arizona VAMC.  S 

In a September 2014 statement, the Veteran's representative reported that the Veteran first intended to apply for benefits on October 1, 1997, for hepatitis C.   

A March 2014 statement from Dr. A, a private physician shows that the Veteran had a past medical history of impaired vision of the left eye due to interferon.  Soon after his discharge he became profoundly ill and was found to be jaundiced.  He underwent treatment at the San Francisco General Hospital in San Francisco California where he was diagnosed as having non-non-B hepatitis.  Dr. A noted that in 1997 he was diagnosed as was having chronic hepatitis C.  Dr. A stated that he concurred with the Veteran's statement that in 1959 multiple cases of non-non-B hepatitis proved ultimately to be hepatitis C.  Dr. A noted that from 1999 through the end of 2000 the patient underwent several courses of treatment for the treatment of his hepatitis C. 

Based on the above, the Board finds that the most competent and credible evidence illustrates that the Veteran was diagnosed with what would later be described as hepatitis C in 1959.  The Board thus finds that the date entitlement rose is 1959.  

The Board recognizes that this is within a year of the Veteran's discharge from service.  However, the evidence of record does not illustrate, and the Veteran does not contend that he filed a claim for service connection within a year of his discharge.  Therefore, a 1959 effective date is not warranted.  

Based on the above, the Board also finds that the Veteran filed an informal claim for service connection on July 23, 2012.  The Board notes that the informal claim did not specify the disability for which service connection was sought.  However, the Veteran filed a formal claim for service connection for hepatitis C on September 11, 2012.  

The Board acknowledges the Veteran's arguments that his request for his military records should be considered his date of claim.  However, the Board notes that these forms do not specify the disability for which the Veteran was seeking VA compensation, the forms are not VA Forms and the requests were not received by the VA until September 8, 2012, as evidenced by the date stamp on the forms.  Furthermore, the evidence does not illustrate, and the Veteran does not contend that the Veteran submitted a claim to the State Department, Social Security Administration or Department of defense as outlined above.  

In regards to any argument made by the Veteran that he submitted these forms to the VA prior to September 8, 2012, the Board notes that there is no indication that such forms were filed to the RO prior to September 8, 2012.  The Board notes that the "presumption of regularity" provides that it is presumed that government officials "have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)). 

Here, in order to establish an earlier effective date, the evidence must demonstrate clear evidence that a claim, formal or informal, was filed prior to July 23, 2012.  Otherwise, it would be presumed that the RO would have date stamped and associated the claim with the claims file in the ordinary and normal course of business.  See, e.g., VA Adjudication Procedure Manual M21-1, III.ii.1.C.a. (2015) (each document submitted to VA must receive a stamp with the date of receipt). 

The claims file does not include clear evidence that demonstrates that a claim was sent earlier than July 2012, such as actual receipt by VA or a certified mail receipt.  Thus, the presumption of regularity is not rebutted.  The Board thus finds that no other correspondence or communication received by the VA before July 23, 2012, can be reasonably construed as intent to file a formal or informal claim. Therefore, the Board must find that the appropriate date of claim is July 23, 2012.

The Board also acknowledges that the evidence of record shows that the Veteran received treatment for his hepatitis C prior to July 23, 2012.  While, under the provisions of 38 C.F.R. § 3.157 (b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Thus, records of VA treatment for the Veteran's hepatitis C prior to July 23, 2012, cannot constitute a request for service connection.

Importantly, the pertinent regulations specifically state that the effective date should be the date of a claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  In the instant case, based on these regulations, the effective date has been appropriately assigned as the date of the Veteran's informal claim for benefits.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to July 23, 2012, for the grant of service connection for hepatitis C.  Accordingly, the preponderance of the evidence is against the claim for an effective date prior July 23, 2012, for the award of service connection.  As such, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107 (b).

Specially Adapted Housing and Special Home Adaptation

The Veteran contends that he meets the eligibility criteria for entitlement to specially adaptive housing and/or special home adaptation.  

The Veteran filed his claim for specially adapted housing in November 2015.  

Specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: (1) The loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) The loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101 (a) (West 2014); 38 C.F.R. § 3.809 (b) (2016).

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809 (c).

Eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101 (a) may also be granted if the Veteran has service-connected amyotrophic lateral sclerosis (ALS) rated 100 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8017.  38 C.F.R. § 3.809 (d) (2016).

"Loss of use of a hand or foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350 (a)(2), 4.63.

If entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he is service connected for a disability that (1) VA has rated as permanently and totally disabling, and which (i) includes the anatomical loss or loss of use of both hands; (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk; (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  Additionally, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a service-connected disability [which need not be rated as permanently and totally disabling] which is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a (b) (2016).

Here, the Veteran is service-connected for bilateral lung carcinoma, rated as 100 percent disabling; depressive disorder, rated as 50 percent disabling; hepatitis C, rated as 30 percent disabling; diabetes, rated as 20 percent disabling; diabetic peripheral neuropathy of the left foot, rated as 10 percent disabling; diabetic peripheral neuropathy of the right foot, rated as 10 percent disabling; Dupuytren's contracture of the right hand, rated as 10 percent disabling; Dupuytren's contracture of the left hand rated as 10 percent disabling and retinal vein occlusion rated as noncompensable.  

Initially, the Board finds that the Veteran has a current permanent and total disability rating.  The Veteran is service connected for bilateral lung carcinoma rated at 100 percent disabling from July 23, 2012.  

Additionally, the Board acknowledges the Veteran's reported functional impairment.  In a June 2016 statement the Veteran reported that he cannot feel his feet when he is walking.  He reported that he is unsteady when he stands or walks.  He reported that he has bone and joint pain in his hands and feet.  He reported that his feet burn and he has stabbing and shooting pains in his feet.  He reported that his diabetes has caused nerve damage to his hands and feet.  The Veteran reported that his feet feel numb.  He reported that he gets sensations of pins and needles in both hands and feet.  He reported that he is having more difficulty rising from a sitting position.  He reported that it is very difficult and frustrating to get in and out of the car in our driveway.  He reported that his wife has to help him.  The Veteran stated the he would like to be able to access his home without help from others.  

In a June 2016 statement, the Veteran's wife reported that she has observed on a daily basis the Veteran and his increased struggle walking.  She reported that the Veteran's diabetic complications consist of acute peripheral neuropathy of the right and left lower extremities, restless leg syndrome, peripheral neuropathy of left and right hands and  forearms and hand deformities.  She reported that these disabilities have caused him to have a loss of balance and coordination, unsteady walking, altered gait, progressive loss of strength and difficulty grasping.  She reported that the Veteran needs to receive assistance to modify their home to meet his adaptive needs.  She reported that their home needs to be more accessible to him.  She reported that they have a dangerous unstable driveway that limits his ability to get in and out of the car or access their house.  She reported that the driveway is gravel and full of potholes.

A July 2016 statement from Dr. A noted that approximately five years after the diagnosis of type 1 diabetes the Veteran began to experience signs and symptoms involving both hands and feet consistent with sensory neuropathy that is often seen with Type 1 diabetes.  Dr. A noted that despite excellent control of his diabetes his symptoms have progressed both in terms of severity and frequency.  Dr. A noted that currently the Veteran experiences constant numbness and tingling of both hands and feet especially involving all finger tips.  Dr. A noted that these neuropathic symptoms have resulted in the Veteran's inability to perform any physical task that required fine motor movements of his hands.  

In September 2016 the Veteran submitted internet articles regarding Peripheral neuropathy.  

In December 2016, the Veteran was afforded a diabetic sensory-motor peripheral neuropathy examination.  The Veteran reported "Tingling in hands first 3 fingers intermittently depending on positioning of elbows.  Numbness R 5th digit constantly, feet numbness constantly throughout.  Pain in elbows, but no shooting pains in BUE or BLE.  No dysesthesias.  Pain in feet constantly located plantar aspect at ball of feet, worse in late evening. Feels like I am walking on rolls of dimes".  It was noted that the Veteran had mild constant pain in his bilateral upper extremities and mild numbness in his bilateral lower extremities.  His muscle strength was noted as normal.  His deep tendon reflexes in his ankles were absent.  His deep tendon reflexes were otherwise normal.  His light touch/monofilament testing was decreased in the left hand and fingers, right ankle/lower leg and bilateral foot/toes.  Light touch/monofilament testing was otherwise normal.  The Veteran's position sense and vibration sensation and cold sensation were noted as decreased in the bilateral lower extremities.  It was noted that the Veteran had muscle atrophy unrelated to the claimed condition and due to an orthopedic condition not neuropathy.  The Veteran had trophic changes in that he has lack of hair on feet and 2/5 great toe strength bilaterally.  The examiner concluded that the Veteran had mild incomplete paralysis of the lower extremities.  The examiner concluded that the Veteran had + Tinel's R median nerve wrist, with decreased sensation 1st 4 fingertips suggestive of carpal tunnel syndrome, not diabetic neuropathy, which is unrelated to DM.  The examiner noted that the Veteran must walk cautiously and the neuropathy can cause him to stumble and fall.

However, based on the above, the evidence of record is against a finding that the Veteran's bilateral lung cancer is due to the loss and use of both lower extremities; blindness in both eyes, the loss or lose of use of one lower extremity with residual organic disease or injury; the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity; the loss or loss of use of both upper extremities; full thickness; deep partial thickness or subdermal burns, or ALS.  The evidence of record is also against a finding that the Veteran's bilateral lung cancer includes the anatomical loss or loss of use of both hands; is due to residual of an inhalation injury; or is due to blindness in both eye or visual acuity of less than 20/200.  Instead a November 2013 private hepatologist opinion identified lung cancer as a complication of the Veteran's hepatitis C.  The November 2016 VA examination found that the residuals of the Veteran's lung cancer included shortness of breath and a dry cough.  Additionally, the Veteran's symptoms regarding his upper extremities, lower extremities and eyes have not been shown to be a result of the Veteran's bilateral lung cancer but instead the evidence of record shows that they are due to disabilities that have not been rated as permanent and total.  Furthermore, the Veteran is not shown to have any disability that is due to blindness in both eyes, having central acuity of 20/200 or less in the better eye.  

In the absence of evidence showing that the Veteran meets any of the applicable legal criteria, Congress does not authorize VA to provide financial assistance in acquiring specially adapted housing or a special home adaptation grant.  Under these circumstances, the basic legal criteria for the benefit sought are not met.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).


ORDER

Entitlement to service connection for dyslexia is denied.  

Entitlement to service connection for chronic traumatic encephalopathy is denied.  

Entitlement to service connection for right elbow with pain and arthritis is denied.  

Entitlement to service connection for tendonitis is denied.   

Entitlement to service connection for residuals of a right leg injury (also claimed as fracture and gash) is denied.

Entitlement to service connection a TBI is denied.  

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for peritonitis is denied.

Entitlement to service connection for renal failure is denied.

Entitlement to separate service connection for anxiety, panic attacks, motivation and mood disturbance with memory impairment is denied.  

Entitlement to separate service connection for chronic insomnia is denied.  

Entitlement to service connection for fatigue, vomiting, weight loss with nausea daily/near-constant is denied. 

Entitlement to service connection for malaise is denied.  

Entitlement to service connection for residuals of a right shoulder injury is denied.

Entitlement to service connection for a right hip condition is denied.

Entitlement to an effective date prior to July 23, 2012, for the grant of service connection for hepatitis C (HCV), status post cirrhosis, liver cancer and liver transplant is denied.  

Entitlement to specially adapted housing is denied.  

Entitlement to a special home adaption grant is denied.  


REMAND

Dermatitis and Right Foot

A December 2006 VA treatment record shows that the Veteran was treated for eczema possibly related to Hep C, dermatophytosis.  A January 2007 VA treatment record shows that the Veteran was treated for eczema on both lower legs.  The Board acknowledges that the December 2006 VA treatment record shows that a physician concluded that the Veteran's eczema was possibly related to his hepatitis C.  However, the Board finds that this opinion is speculative in nature and cannot form the basis for service connection.  

In an October 2014 statement, the Veteran reported that as a paratrooper he sustained repeated injuries, to include in relevant part foot damage.  Additionally, the November 2016 VA examination noted that the Veteran had plantar fasciitis.  

In light of the medical and lay evidence of record, the Board finds that the low threshold of McLendon has been met and the Veteran should be afforded VA examinations to determine the nature and etiology of his skin condition and right foot pain.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  



Left Eye Injury

The Veteran contends that his left eye injury is due to his military service.  See October 2013 notice of disagreement; see also October 2013 VA Form 9.  

An August 1997 VA treatment record shows that the Veteran was treated for loss of central vision in the left eye for the prior three years.  An August 1998 VA treatment record shows that the Veteran underwent removal of a left eye cataract.  A July 2010 VA treatment record shows that the Veteran reported that the prior month he had a vascular occlusion secondary to interferon therapy and, as a result, lost most of his vision in his left eye.  

A June 2010 private treatment record shows that the Veteran had past ocular history of bilateral cataracts.  The Veteran was diagnosed with central retinal vein occlusion/branch retinal vein occlusion of the left eye, retinal hemorrhage of the left eye, macular edema of the left eye, paracentral sactoma of the left eye and pseudophakia of both eyes.  A March 2014 statement from Dr. A, a private physician shows that the Veteran had a past medical history of impaired vision of the left eye due to interferon.  A June 2015 private treatment record shows that the Veteran was treated for a history of previous central retinal vein occlusion in his left eye and recent onset branch retinal occlusion of his left eye.  It was noted that the Veteran complained of persistent severe central vision loss in his left eye with metamorphia.  The Veteran was diagnosed with, in relevant part, status post ischemic central retinal vein occlusion of the left eye, branch retinal vein occlusion of the left eye, glaucoma suspect of the left eye and posterior vitreous detachment of both eyes.  It was noted that in regards to retinal detachment the Veteran was instructed on the importance of good long term blood pressure, blood sugar and serum lipid control.  

The Veteran was afforded a VA eye conditions examination in November 2016.  The examiner diagnosed central retinal vein occlusion right eye.  The Veteran reported that he was treated with interferon and in 2010 he had a VRCO which affected his vision.  The examiner also noted that the Veteran had cataracts and other lens conditions and retinal conditions.  The examiner noted that the retinal condition was retinopathy.  The examiner concluded that it has been written in the literature that treatment with interferon can cause a retinal vein occlusion, therefore, the Veteran's left eye condition is at least as likely as not due to or the result of retinal vein occlusion.  .

While the November 2016 VA examiner provided an etiological opinion, he did not provide an opinion regarding the Veteran's cataracts and other lens conditions.  Additionally, the lay and medical evidence of record seems to suggest that the Veteran's eye conditions may be secondary to his service-connected diabetes mellitus.  Therefore, a remand is necessary to afford the Veteran another VA examination.  

Bilateral Hearing Loss and Tinnitus

The Veteran contends that his bilateral hearing loss and tinnitus are due to noise exposure in the military.  See October 2014 VA Form 9.  The Veteran also contends that his tinnitus is secondary to his hepatitis C.  See October 2013 notice of disagreement.  

The Veteran was afforded a VA audio examination in May 2015.  The Veteran's Maryland CNC test scores were 68 percent in the right ear and 74 percent in the left ear.  The Veteran's pure tone thresholds, in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
70
70
100
CNT
CNT
LEFT
80
90
95
CNT
CNT

The examiner noted that there were frequencies that could not be tested due to being inconsistent with organic hearing loss.  The examiner explained that the test results were not valid for rating purposes because they were inconsistent with organic hearing loss.  The examiner noted that the use of speech discrimination score was not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination score, etc., that make combined use of pure tone average and speech discrimination scores inappropriate.  The examiner diagnosed sensorineural hearing loss.  The examiner concluded that he could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to mere speculation.  The examiner explained that the results were not consistent with organic loss.  The examiner explained that the overall results were not consistent with an organic loss.  The examiner explained that the Veteran was able to converse and respond appropriately when he was talking at a normal volume and when talking behind the Veteran's back despite showing a pure tone threshold severe to profound loss.  The examiner also noted that SRTs were obtained at 60dB in both ears, which is in poor agreement with pure tone thresholds.  The examiner noted that the Veteran also showed fair to good word recognition at a presentation level, 70 dB below his state pure tone results.  The examiner also noted that acoustic reflexes were also measureable basically in both ears when the pure tone loss the Veteran was showing would be consistent with absent reflexes.   

The examiner also diagnosed tinnitus.  The Veteran reported that he has noticed this since the 1960s but has worsened over the years.  The examiner concluded that it was less likely than not that the Veteran's tinnitus was a symptom associated with hearing loss.  The examiner explained that there was a lack of evidence in the claims file of any complaints of tinnitus or hearing loss during service and the time between service and the date of the evaluation is significant without evidence of any audiology treatment in the intervening years.  The examiner stated that therefore the tinnitus was less likely as not related to military service or military noise exposure.  

The Board acknowledges that the VA examiner concluded that the Veteran's test results were not valid for rating purposes.  Additionally, while the VA examiner addressed direct service connection, the examiner did not address whether the Veteran's tinnitus was related to his service-connected hepatitis C.  Therefore, the Board finds that the Veteran should be afforded one more VA examination to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  
Earlier Effective Dates

As stated above, the Veteran filed a September 2015 notice of disagreement with the September 2015 rating decision that granted service connection for bilateral lung carcinoma; diabetes mellitus, Type I; and retinal vein occlusion and assigned an effective date of July 23, 2012.  Also, as stated above, the RO has not provided the Veteran with a statement of the case addressing these issues.  As such, the claims must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a statement of the case pertaining to the issue of entitlement to an effective date prior to July 23, 2012, for the grant of service connection for bilateral lung carcinoma; diabetes mellitus, Type I; and retinal vein occlusion.   The issues should only be returned to the Board if a timely substantive appeal is filed. 

2. Provide the Veteran another opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

3. Obtain VA treatment records dated December 2016 to the present.  

4. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed skin condition.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should diagnose all current skin conditions.  The examiner must reconcile any diagnoses that conflict with the evidence of record, specifically eczema (December 2006 and July 2007 VA treatment records).

The examiner should then opine as to whether it is at least as likely as not (a 50 percent probability or greater) that each of the Veteran's currently diagnosed skin conditions had its onset in service or is in anyway related to his military service?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed skin conditions is due to or results from the Veteran's service-connected hepatitis C?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed skin conditions have progressed at an abnormally high rate due to or as a result of the Veteran's service-connected hepatitis C?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

5. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed right foot pain.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should diagnose all current right foot.  The examiner must reconcile any diagnoses that conflict with the evidence of record, specifically plantar fasciitis (November 2016 VA examination).

The examiner should then opine as to whether it is at least as likely as not (a 50 percent probability or greater) that each of the Veteran's currently diagnosed right foot conditions had its onset in service or is in anyway related to his military service, to include the in-service parachute incident?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

6. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed left eye condition.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

The examiner should diagnose all current left eye conditions.  The examiner must reconcile any diagnoses that conflict with the evidence of record, specifically cataracts, other lens conditions and retinal conditions (November 2016 VA examination).  

The examiner should then opine as to whether it is at least as likely as not (a 50 percent probability or greater) that each of the Veteran's currently diagnosed left eye conditions had its onset in service or is in anyway related to his military service, to include the in-service parachute accident?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed left eye conditions is due to or results from the Veteran's service-connected hepititis C, retinal vein occlusion or diabetes?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed left eye conditions have progressed at an abnormally high rate due to or as a result of the Veteran's service-connected hepatitis C, retinal vein occlusion or diabetes?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

7. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his claimed bilateral hearing loss and tinnitus.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  All necessary tests should be conducted.

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's bilateral hearing had its onset in service or is in anyway related to his military service, to include noise exposure?
The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's tinnitus had its onset in service or is in anyway related to his military service, to include noise exposure?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed tinnitus is due to or results from the Veteran's service-connected hepatitis C?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed tinnitus has progressed at an abnormally high rate due to or as a result of the Veteran's service-connected hepatitis C?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

8. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


